*380By the Court :
The payment under protest was -made on the 2nd day of January, 1873, and before the tax (which was on personal property alone) was returned delinquent. Until the tax became delinquent, the plaintiff was not under such legal coercion as compelled the payment in order to save the collection of the amount by sale of his real property or otherwise. The payment was a voluntary payment, because the defendant was not then in a position to enforce the collection by a sale of plaintiff’s property. (Williams v. Corcoran, 46 Cal. 556; Bank of Woodland v. Webber, 52 Cal. 73, and other cases.)
Judgment and order reversed, as of the day of the submission of the cause. Kemittitur forthwith.